Exhibit 10.23 Description of Arrangement for Directors Fees Except as set forth below, the following sets forth the amount of fees payable to outside directors of NBT Bancorp for their services as Directors in fiscal year 2011: Event Fee Annual retainer Cash (Chairman) - $50,000 Cash (Member) - $20,000 Cash (Chair) Audit and Risk Management Committee - $10,000 Cash (Chairs) Other Committees - $7,500 Restricted Stock (Member) - $20,000 Restricted Stock (Chairman) - $50,000 Board meeting attended Cash (Member) - $1,000 per meeting Cash (Chairman) - $1,000 per meeting Telephonic board meeting Cash (Member) - $1,000 per meeting Cash (Chairman) - $1,000 per meeting Committee meeting attended * Cash (Member) - $600 per meeting Cash (Chairman) - $600 per meeting Telephonic committee meeting * Cash (Member) - $600 per meeting Cash (Chairman) - $600 per meeting * Audit and Risk Management Committee members and Chairman receive $750 per meeting attended.
